Exhibit 10.1

Execution Version

FIRST AMENDMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
April 23, 2013 among WMG Acquisition Corp. (the “Borrower”), the lenders party
hereto and Credit Suisse AG, as Administrative Agent (the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this First Amendment).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of November 1,
2012 (the “Credit Agreement”);

WHEREAS, pursuant to Section 10.08 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting all Lenders (determined immediately prior to
giving effect to the First Amendment) are willing to amend the Credit Agreement
as set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Credit Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section Two hereof:

(1) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“Applicable Margin” means, (i) for any day prior to the Reference Repricing
Date, (a) with respect to any Eurodollar Loan, 3.50% per annum, and (b) with
respect to any ABR Loan, 2.50% per annum, and (ii) from the Reference Repricing
Date, (a) with respect to any Eurodollar Loan, a percent per annum equal to
3.50% minus the Decrease Amount, and (b) with respect to any ABR Loan, a percent
per annum equal to 2.50% minus the Decrease Amount, provided that for the
avoidance of doubt, if the Reference Repricing Date shall not occur prior to the
Tranche B Initial Outside Date (as defined in the First Incremental Term Loan
Amendment) clause (i) shall apply at all times.

(2) Section 1.01 of the Credit Agreement is hereby amended to insert the
following definitions of “Decrease Amount”, “First Incremental Amendment Closing
Date”, “First Incremental Term Loan Amendment”, “Incremental Term Loans”,
“Initial Term Loans”, “Reference Repricing Date”, “Reference Term Loans”,
“Repricing Closing Date”, and “Repricing Term Loans” in alphabetical order:

“Decrease Amount” means (i) 4.00% minus the Applicable Margin (as defined in the
Senior Term Loan Agreement) with respect to the Reference Term Loans that are
Eurodollar Loans (as defined in the Senior Term Loan Agreement) plus (ii) 1.25%
minus the interest rate floor with respect to Reference Term Loans that are
Eurodollar Loans (as defined in the Senior Term Loan Agreement); provided that
the Decrease Amount shall not be less than zero.



--------------------------------------------------------------------------------

“First Incremental Amendment Closing Date” has the meaning specified in the
Senior Term Loan Agreement, as amended by the First Incremental Term Loan
Amendment.

“First Incremental Term Loan Amendment” means the first incremental commitment
amendment to the Senior Term Loan Agreement, to be entered into among the
Borrower, Holdings, the other Loan Parties (as defined therein) party thereto,
Credit Suisse AG, as administrative agent, and the several banks and financial
institutions party thereto in connection with the acquisition by the Borrower or
one or more of its Subsidiaries of the EMI recorded music business.

“Incremental Term Loans” means the “Tranche B Term Loans” as defined in the
Senior Term Loan Agreement, as amended by the First Incremental Term Loan
Amendment.

“Initial Term Loans” has the meaning specified in the Senior Term Loan
Agreement, as in effect on the date hereof.

“Reference Repricing Date” means the earlier of (i) the First Incremental
Amendment Closing Date and (ii) the Repricing Closing Date.

“Reference Term Loans” means (i) if the Reference Repricing Date is the First
Incremental Amendment Closing Date, the Incremental Term Loans and (ii) if the
Reference Repricing Date is the Repricing Closing Date, the Repricing Term
Loans.

“Repricing Closing Date” means the date of effectiveness of a Repricing
Transaction (as defined in the Senior Term Loan Agreement as in effect on the
date hereof), after giving effect to which all outstanding Initial Term Loans
have either been repaid or repriced at a reduced effective interest cost or
weighted average yield.

“Repricing Term Loans” means term loans the proceeds of which are used to
refinance Initial Term Loans pursuant to a Repricing Transaction (as defined in
the Senior Term Loan Agreement as in effect on the date hereof), including as a
result of amendments to reduce the effective interest cost or weighted average
yield of the Initial Term Loans.

(3) The definition of “Unrestricted Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01, (ii) each Securitization Subsidiary, (iii) any Subsidiary of an
Unrestricted Subsidiary and (iv) any Subsidiary of the Borrower designated by
the board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.17 subsequent to the date hereof.

 

2



--------------------------------------------------------------------------------

(4) Section 5.02(a) of the Credit Agreement is hereby amended by inserting the
text “except” immediately prior to the text “in the case of clauses (ii)(A)
(other than as to the Borrower), (ii)(B) and (ii)(C)”.

(5) Section 7.02(c) of the Credit Agreement is hereby amended by (i) deleting
the text “and” immediately before clause (iii) and inserting the comma “,” in
lieu thereof, (ii) deleting the text “and” immediately before clause (iv) and
inserting the comma “,” in lieu thereof and (iii) inserting the following text
immediately prior to the semicolon “;” appearing at the end of such
Section 7.02(c):

“ and (v) by any Loan Party in any Restricted Subsidiary that is not a Loan
Party, (A) constituting an exchange of Equity Interests of such Restricted
Subsidiary for Indebtedness of such Restricted Subsidiary, (B) constituting
Guarantees of Indebtedness or other monetary obligations of Restricted
Subsidiaries that are not Loan Parties owing to any Loan Party, (C) so long as
such transactions are part of a series of simultaneous transactions that result
in the proceeds of the initial Investment being invested in, or paid to, one or
more Loan Parties (or, if the initial proceeds were held at a Restricted
Subsidiary that is not a Loan Party, a Restricted Subsidiary that is not a Loan
Party), (D) consisting of the contribution of Equity Interests or Indebtedness
of any other Restricted Subsidiary that is not a Loan Party so long as, to the
extent required under the Security Agreement, the Equity Interests of the
transferee Restricted Subsidiary are pledged to secure the Obligations, or
(E) to the extent the proceeds of such Investment are used directly or
indirectly to make a Designated Acquisition, to repay Indebtedness of any entity
so acquired that existed prior to the closing of such a Designated Acquisition
or to pay related transaction and restructuring costs and expenses;”

(6) Section 7.06(l) of the Credit Agreement is hereby amended and restated as
follows:

“(l) the declaration and payment of dividends to, or the making of loans to,
Holdings funded directly or indirectly with proceeds of unsecured Indebtedness
incurred by the Borrower or any of its Subsidiaries, the proceeds of which are
applied solely to redeem, repurchase, defease or otherwise acquire or retire for
value the Holdco Senior Unsecured Notes, including, for the avoidance of doubt,
amounts in respect of the principal amount of, and premium, if any, and accrued
interest on, the Holdco Senior Unsecured Notes being so redeemed, repurchased,
defeased or otherwise acquired or retired for value plus any fees, premiums,
underwriting discounts, costs and expenses related to such redemption,
repurchase, defeasance or other acquisition or retirement for value; provided
that each of the maturity and Weighted Average Life to Maturity of such
unsecured Indebtedness shall be longer than the maturity and Weighted Average
Life to Maturity of the Holdco Senior Unsecured Notes;”

 

3



--------------------------------------------------------------------------------

(7) Section 7.08 of the Credit Agreement is hereby amended by inserting at the
end of clause (c) the following language:

“and payments made or performance under any agreement to which Warner Music
Group Corp. and/or Holdings is a party as of the Closing Date (including,
without limitation, each of the agreements entered into in connection with the
Transactions or the 2011 Transactions, but excluding the indenture governing the
Holdco Senior Unsecured Notes), any amendment thereto by which the Borrower
becomes a party thereto or otherwise bound thereby, and any other amendment
thereto (so long as any such other amendment (other than an amendment to effect
the Borrower becoming a party to or otherwise bound by such agreement) taken as
a whole is not materially less advantageous to the Lenders in the good faith
judgment of the Board of Directors of the Borrower than such agreement as in
effect on the Closing Date),”

(8) Section 7.11 of the Credit Agreement is hereby amended by deleting the text
“, in accordance with clause (y) of the definition of “Consolidated EBITDA”” in
the last paragraph thereof.

SECTION TWO - Conditions to Effectiveness of the First Amendment. This First
Amendment shall become effective on the date (the “First Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

(1) The Administrative Agent shall have received counterparts of this First
Amendment executed by the Borrower and each Lender (determined immediately prior
to giving effect to the First Amendment).

(2) The Administrative Agent shall have received (i) true and complete copies of
the resolutions duly adopted by the Board of Directors or a duly authorized
committee thereof of the Borrower authorizing the execution, delivery and
performance of this First Amendment, and the performance of the Credit Agreement
as amended by this First Amendment, certified as of the First Amendment
Effective Date by a Responsible Officer, secretary or assistant secretary of the
Borrower as being in full force and effect without modification or amendment and
(ii) a good standing certificate for the Borrower from its jurisdiction of
formation.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Repricing Closing Date if it occurs prior to the First
Incremental Amendment Closing Date. Each Lender hereby authorizes the
Administrative Agent to provide such notice and agrees that such notice shall be
irrevocably conclusive and binding upon such Lender.

SECTION THREE - Representations and Warranties; No Default. In order to induce
the Lenders to consent to this First Amendment, the Borrower represents and
warrants to each of the Lenders and the Administrative Agent that on and as of
the date hereof after giving effect to this First Amendment:

(1) No Default or Event of Default has occurred and is continuing.

(2) The representations and warranties of the Loan Parties set forth in Article
V of the Credit Agreement are true and correct in all material respects on and
as of the date hereof with the same effect as though made on and as of such
date, except that (i) to the extent

 

4



--------------------------------------------------------------------------------

that such representations and warranties specifically refer to an earlier date,
they are true and correct in all material respects as of such earlier date and
(ii) the representations and warranties contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and (b) of the Credit Agreement.

(3) The execution, delivery and performance of this First Amendment (i) are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and (ii) do not and will not (A) contravene the terms
of the Borrower’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or require any payment to be made under, (x) any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Restricted Subsidiaries
or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or its property is subject; or
(C) violate any Law; except in the case of clauses (ii)(B) and (ii)(C) to the
extent that such conflict, breach, contravention or payment would not reasonably
be expected to have a Material Adverse Effect.

(4) The First Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as such enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.

SECTION FOUR - Reference to and Effect on the Credit Agreement and the Notes. On
and after the effectiveness of this First Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment. The Credit Agreement and
each of the other Loan Documents, as specifically amended by this First
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein, operate as an amendment or waiver of any right, power or remedy of any
Lender or any Agent under any of the Loan Documents, nor constitute an amendment
or waiver of any provision of any of the Loan Documents.

SECTION FIVE - Execution in Counterparts. This First Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. Delivery of an executed
counterpart of this First Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this First Amendment.

SECTION SIX - Governing Law. THIS FIRST AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS FIRST AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS

 

5



--------------------------------------------------------------------------------

SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

WMG ACQUISITION CORP. By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Executive Vice President, General Counsel and
Secretary

WMG - SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Issuing Bank
and Lender By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Authorized Signatory

WMG - SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Christina Park

  Name:   Christina Park   Title:   Managing Director

WMG - SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ David Urban

  Name:   David Urban   Title:   Associate Director

WMG - SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIHI LLC, as Lender By:  

/s/ Kevin Smith

  Name:   Kevin Smith   Title:   Authorized Signatory By:  

/s/ Andrew Underwood

  Name:   Andrew Underwood   Title:   Authorized Signatory

WMG - SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC, as Lender By:  

/s/ Sean P. Kelly

  Name:   Sean P. Kelly   Title:   Managing Director

WMG - SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT